Citation Nr: 1746943	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-04 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected depressive disorder NOS (not otherwise specified).

4.  Entitlement to an increased rating for service-connected bilateral pes cavus, currently evaluated at 10 percent prior to April 9, 2015, and at 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, attorney



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty from April 1969 to May 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied claims for service connection for a back condition, and a bilateral knee condition, and which denied a claim for an increased rating for service-connected depressive disorder NOS, evaluated at 20 percent, and which granted service connection for bilateral pes cavus, evaluated at 10 percent.  The Veteran appealed the denials of service connection, the increased rating claim, and the issue of entitlement to an initial evaluation in excess of 10 percent for his service-connected bilateral pes cavus.  

In June 2015, the RO granted the Veteran's claim for an increased initial evaluation for his service-connected bilateral pes cavus, to the extent that it assigned a 30 percent rating with an effective date of April 9, 2015.  Since this decision did not constitute a full grant of the benefits sought, the initial increased evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In his appeal (VA Form 9), received in July 2015, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In March 2017, he was notified that a hearing was scheduled in April 2017.  However, in March 2017, he withdrew the issues on appeal, and this is interpreted to include a withdrawal of his request for a hearing.  See 38 C.F.R. § 20.702 (e) (2016).    





FINDING OF FACT

In a statement, received in March 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral knee disability, entitlement to an increased rating for service-connected depressive disorder NOS, currently evaluated at 20 percent, and entitlement to an initial increased rating for service-connected bilateral pes cavus, evaluated at 10 percent prior to April 9, 2015, and at 30 percent thereafter.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral knee disability, entitlement to an increased rating for service-connected depressive disorder NOS, evaluated as 20 percent, and entitlement to an initial increased rating for service-connected bilateral pes cavus, evaluated at 10 percent prior to April 9, 2015, and at 30 percent thereafter, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran initiated an appeal on the issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral knee disability, entitlement to an increased rating for service-connected depressive disorder NOS, evaluated at 20 percent, and entitlement to an initial increased rating for service-connected bilateral pes cavus, evaluated at 10 percent prior to April 9, 2015, and at 30 percent thereafter.  The Veteran has since indicated that he desires to withdraw his appeal as to these issues.  Specifically, in a statement, received in March 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a signed statement from the Veteran indicating that he desired to withdraw the issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral knee disability, entitlement to an increased rating for service-connected depressive disorder NOS, and entitlement to an initial increased rating for service-connected bilateral pes cavus.  See also Veteran's representative's statement, received in September 2017 (indicating that the Veteran desired to withdraw all issues).  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issues listed above.  They are dismissed.   


ORDER

The issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral knee disability, entitlement to an increased rating for service-connected depressive disorder NOS, currently evaluated at 20 percent, and entitlement to an initial increased rating for service-connected bilateral pes cavus, currently evaluated at 10 percent prior to April 9, 2015, and at 30 percent thereafter, are dismissed.



____________________________________________
MATTHEW A. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


